Per Curiam. Insurance Environmental Litigation Association (IELA) requests reconsideration of our denial of its motion to file an amicus curiae brief on behalf of Employers National Insurance Corporation, which is in receivership in Oklahoma pursuant to an order of the Federal District Court in Oklahoma. The State Insurance Commissioner in Oklahoma is the appointed receiver. No formal action has been taken by the Oklahoma Insurance Commissioner on behalf of Employers National or counsel for Employers National in this court other than to suggest an indefinite stay of the appeal. An indefinite stay of the appeal is not an appropriate resolution of the matter. Accordingly, the appeal is proceeding until settlement is reached or dismissal is warranted or some other means of disposing of the appeal is proposed.  Without an appearance by a party to an appeal in the form of a brief, participation by amicus curiae on behalf of that party is not appropriate. Our rules contemplate participation of amicus curiae in support of a party’s position. Ark. Sup. Ct. R. 4-6. The position of Employers National is unknown at this time due to the absence of a brief. Moreover, Supreme Court Rule 4-6(b) is clear that amicus curiae shall not participate in oral argument. The motion for reconsideration is denied. Glaze, J., not participating.